Name: Commission Implementing Regulation (EU) NoÃ 327/2012 of 17Ã April 2012 amending Regulation (EU) NoÃ 1291/2009 as regards the threshold for the economic size and the number of returning holdings in Slovakia
 Type: Implementing Regulation
 Subject Matter: economic analysis;  Europe;  national accounts;  farming systems
 Date Published: nan

 18.4.2012 EN Official Journal of the European Union L 106/13 COMMISSION IMPLEMENTING REGULATION (EU) No 327/2012 of 17 April 2012 amending Regulation (EU) No 1291/2009 as regards the threshold for the economic size and the number of returning holdings in Slovakia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Community (1), and in particular Article 5(4) thereof, Whereas: (1) Article 2 of Commission Regulation (EU) No 1291/2009 of 18 December 2009 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings (2) sets the thresholds for the economic size of agricultural holdings for the accounting year 2010 and subsequent accounting years. (2) Ongoing structural change and a better understanding of the farming structure in Slovakia have led to the conclusion that adjustments should be made to the selection plan of Slovakia in order for the field of survey to cover the most relevant part of the agricultural activity. In order to achieve this, the threshold for the economic size of agricultural holdings for Slovakia should be increased from EUR 15 000 to EUR 25 000. (3) In the Annex to Regulation (EU) No 1291/2009 the total number of returning holdings for Slovakia has been fixed at 523. In order to guarantee a better representativeness of the Slovak sample, the number of returning holdings for Slovakia should be increased by 39 and fixed at 562 returning holdings. (4) Regulation (EU) No 1291/2009 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1291/2009 is amended as follows: (1) in Article 2, the indent concerning Slovakia is replaced by the following:  Slovakia: EUR 25 000; (2) the Annex is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from the 2013 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 15.12.2009, p. 27. (2) OJ L 347, 24.12.2009, p. 14. ANNEX The row concerning Slovakia in the Annex to Regulation (EU) No 1291/2009 is replaced by the following: 810 SLOVAKIA 562